﻿
In addressing these words to the General Assembly upon the inauguration of its forty-fifth session, I bring a message of friendship and cordiality from the Mexican people. The report of the Secretary-General on the work of the Organisation for the past year tells of the new will and spirit of its Members, as well as the grave risks that still exist. I should like to underscore the praiseworthy efforts of Secretary-General Javier Perez de Cuellar, who has successfully used his talent for conciliation in resolving difficulties and in promoting a veritable rebirth of the United Nations. In Javier Peres de Cuellar, Mexico recognizes a conscientious emissary of peace.
I should also like to congratulate Ambassador Guido de Marco, who, as President of the General Assembly, will undoubtedly guide the work of this historic session to the successful conclusion our present circumstances require.
We welcome the Principality of Liechtenstein as a Member of our Organization. Mexico has always defended the principle of the universality of the United Nations; consequently, we hope that we shall soon be celebrating the entry of those States that still remain outside the system.
This is, in a sense, the house of the nations, a house built to foster the secure, civilized coexistence of all peoples. Today the life of the United Nations is attuned to the pulse of the world. I arrive here at a time of great readjustments and unaccustomed hopes. I come with the firm belief that peace and co-operation in the world ere possible because they are indispensable. I come, moreover, with the experience of the changes occurring in my country, which stem from our circumstances and our determination but are closely bound up with the wind· of world change.
Today we are experiencing an unexpected shift in history. It is a time of clashes between the past and the present, between what is global and what is local, between power and law. It is a time of imminent risks and also of opportunities that had not been expected in this century. Institutional structures, global balances and our very beliefs have changed. Over and above beliefs, geography and levels of development, there is a new general awareness that economies must be restructured and political practices must be modified in keeping with the new context of interdependence among nations. Today its most positive expression lies in a new attitude and new language used in dealing with what were once believed to be unalterable necessities. These final years of the century are marked not only by man's mastering of nature without harming it but also by the lifting of his spirit. Historic opportunities for building a future which must be common to all but which can also be more civilised and prosperous are opening for our generation.
This is not a time for complacency. Today, in the political sphere, we are witnessing the end of the cold war and we celebrate with great hope the active talks between the super-Powers. I recognize the courage and imagination their leaders have shown in escaping from the supposed inevitability that held the world trapped in folly and madness. For the United Nations, the new times have signalled the end of the Security Council's paralysis and the necessary strengthening of effective multilateral action.
At the same time, we see with distress that détente, and even co-operation, between Powers which follow different but convergent courses, does not guarantee the end of regional conflicts, nor encourage development in the countries of the South. Enormous amounts of resources formerly devoted to confrontation in Europe have no military purpose today. Will they remain mired in the routine established during the era of cold-war mentality? Will the great Powers be capable of redirecting their concerns and their resources towards the shaping of a world in which international law is the only barrier to the rule of force? Recent events have abruptly reminded us how illusory optimism can be unless we correct major imbalances, unless we have the will to abide by recognised law. Let us hope that the present day, when total war is being abandoned, does not prove also to be a time for the aggravation of inequalities between North and South and for the escalation of local conflicts. 
The economic sphere is dominated by new trends that are permeating cultures throughout the world. The interdependence of economies has accentuated global financial and trade links. We are witnessing an aggressive battle over quality, price and promptness in the exchange of goods and services. The imperative of competition is redefining the terms of production, social relations, and even family life. Never before has there been such great potential for development. But, as has happened on a number of occasions, there are also the lengthening shadows of unilateral actions, the danger of recession end the devastating impact of outside events on the best efforts and the roost heartfelt desires of the developing nations.
The formation of economic blocs is shaping a new multipolar order. Those blocs could give a major impetus to global economic activity if they were to remain open to trade, with high levels of savings for foreign investment and lower world-wide interest rates. That scenario would support the programmes of adjustment and structural change of many countries. Such blocs may, however, look first and foremost to their own interests and raise new protectionist barriers, thereby increasing the imbalances in the international economy. Much depends on reaching a favourable conclusion at the Uruguay Round.
Faced with these facts and trends, the world today has realised that a nation cannot promote its independence by erecting walls or by isolating itself, whether for reasons of fear or reasons of nostalgia. Insularity in today's world is a very costly fantasy. To be late in entering global competition means delaying responses to social demands and putting the viability of nations at risk. But to weaken a people's awareness of its identity and throw into disarray its desire to govern its own affairs is even worse. Defending sovereignty in today's world demands deliberate direction of the internal changes that occur in a country if its people are not to suffer involuntarily the effects of world-wide change. 
Change affects everyone. We share the joy of the German people which will soon live in a unified country. We admire the diligent efforts of the leaders who have demolished the wall of Misunderstanding that divided families and split a single history into two branches, The unification of Germany, the other nations involved in the autumn revolution of 1969 and the new democracies in Latin America represent perhaps the most spectacular changes. But industrialised nations too are hastening to carry out changes that will enable them to retain their competitive edge, reduce deficits, streamline bureaucracies, expend their political rights and freedoms and gain access to new technologies. No country is so strong £hat it can ignore change, nor is any country so weak that it cannot represent an element of risk to the world.
We in Mexico recognise this new situation in the world. The prospect of population growth and the new context of international competition are the major challenges that Mexico faces. Our population now numbers 82 million, and over 1.5 million Mexicans are added every year. Historic deficiencies and grinding poverty exists side by side with a modern, diverse and demanding society. It has therefore been essential to ensure sustained and stable economic growth.
At the same time, we are adapting our political practices to provide e more sound basis for participation in the world that is currently taking shape. Mexicans will define their own role in the international context.
For several years the Mexican economy has been undergoing a process of adjustment aimed at achieving price stability and improving the efficiency of the production apparatus. The consistency of our economic programme has produced very encouraging results. We Mexicans have learnt lessons that we can never forget.
We consider it an absolute priority to maintain strict fiscal discipline, as the size of the public deficit defines the margins for action to stabilise the economy and carry out structural reforms. Mexico once had one of the world's most closed economies; now it has one of the most open. The transition to stability seeks rapid trade liberalisation and effective deregulation essential if we are to boost the efficiency of the production apparatus, bring domestic prices into line with those of other countries and stimulate technological change.
Mexico took the opportunity to negotiate a reduction in the servicing of its foreign debt, and this has made the country's prospects more secure. We also privatised non-strategic enterprises - doing so in stages - to maximise public revenues end secure the State's ability to meet its prime responsibilities. Mexico promotes foreign investment by permitting access to broader areas of the economy and by providing the essential legal security. Today new forms of association between Government and exporters are making it possible to penetrate and hold markets.
In our circumstances this path has led to a stronger economy and to a new, more productive and co-operative spirit in our society. The changes we have made have reached into all areas of our national life. Mexico is undertaking an in-depth reform of the State. Mexicans are changing their institutions and democratic practices. We have a more vigorous and competitive political-party system. Agreement between parties has produced new electoral legislation. We have created a better system to protect human rights and to combat drug trafficking and prevent offenders from escaping punishment. Rights are exercised freely every day. But the most important measure has been to channel a new social energy into the raising of living standards, mainly for those Mexicans who have the least even though they are making the greatest efforts. 
Mexico seeks to participate actively in all the economic blocs and to establish agreements that will enable us to secure new markets end attract new investment. At this very moment, my country is involved in talks with the United States on the signing of a free-trade agreement that will respond to the liberalisation of our economy, facilitate access of our products to markets abroad, and settle any trade disputes between our countries in an objective manner. The inclusion of Canada in the agreement would result in the formation of the world's largest market. To the south, we are seeking to strengthen economic relations with the rest of Latin America and to lay the foundations for freer trade. Our new links with Europe and with Japan and the other nations of the Pacific should serve to increase our exports and attract investment and technology. This effort also makes us a bridge between the two oceans.
Mexico believes that the economic cohesion of blocs should not stem from a desire to protection against real competition. They are born of geography and culture, and their members should interact through increased trade and a greater knowledge of each other. Mexico therefore seeks to renew the cultural world of Latin America. Although shaped by Western tradition, we know that we are different because of the other cultures that have gone into moulding the Latin Americas identity. Our aim is to remove the barriers that impede not only the movement of goods and people but also the spread of the idea of achieving unity while maintaining each country's sovereignty.
The Americas astonished the world almost 500 years ago with the greatness of their native civilisations, the wealth of their resources and the creativity of their peoples. Today in Latin America there is a renewed spirit - a democratic and productive spirit, a spirit of justice and solidarity - that one day will again astonish the world. Mexico is committed to that future. There was a time, not long ago, when the language that prevailed at this Assembly was that of the crisis of multilateralism. All the wrongs of the world were recapitulated and, above all, stress was placed on the deficiencies of the mechanisms that existed and the weaknesses of the international community in righting them. This attitude always met with a deaf ear from some, angry reactions from others and impatience from everyone. That was an effect of the cold war.
Since the earliest days of when United Nations, and for more than a century before that, Mexico consistently expressed its support for respect for the right of nations to self-determination and non-intervention from abroad, for the legal equality of States and the peaceful settlement of conflicts as principles for civilised coexistence among nations: it has been a crusade in favour of international law. On occasion, our appeals - the only recourse available to a peace-loving nation - went unnoticed by those who adhered to power politics and rejected what they considered the naive politics of law. Today, we feel that the change in the world is proving us right. In the name of international law and its world-wide application, the cold war is disappearing and the community of nations is responding to the challenge of the Iraqi invasion of Kuwait.
The Security Council has condemned the use of force, has taken measures to impose sanctions on the aggressor and to dissuade him, and has indicated ways to make those sanctions effective. Mexico has endorsed the resolutions of the Security Council and has already adopted, within its own sphere, the pertinent decisions for their implementation. We call for the immediate and unconditional withdrawal of the Iraqi troops currently in Kuwait, the immediate release of the hostages detained by arbitrary force, and full respect for the Vienna conventions on diplomatic and consular immunities for individuals and precincts. If the force of human rights is the most powerful idea of the modern era, invasion is the most consummate form of violating it. International diplomacy is here feeing a new challenge.
The world has changed, and Mexico has changed as well; but the value of transformation lies in preserving gains which must not be relinquished. If reason, tolerance, co-operation and a sense of justice are regained through change, then change will have direction and depth. Since its founding, that has been the watchword of the United Nations the abiding rule of law as opposed to the arbitrary will of the powerful; negotiation and reconciliation of interests instead of the use of force; consultation, concerted agreement and co-operation as means of settling differences, of mitigating conflicts and banishing war. The United Nations was an act of legal and political creativity, of culture and civilisation against irrationality and barbarism. Change has shown us that we can be responsible to ourselves, to past generations and to those yet to come in a way the world has never yet known. We should not let this historic opportunity pass us by.
This is a representative forum or, to be more precise, it is the premier forum of world public opinion. Today, the General Assembly san also be the conduit of the new era of exchanges based on the principle of sovereign equality and in keeping with the norms of international law. Thus, it is painful to recall how many times in the past adopted resolutions have been ignored, and heartening today to see the norms respected. I come to this General Assembly persuaded that all Member States are committed to strengthening the process of recovery of the United Nations which has now begun. There is a historic mission to carry out, and today we are closer than ever before to accomplishing it.
We embark upon the decade of the 1990s beset by international uncertainties, but knowing that we have it in us to resolve them. The fundamental tasks of international law are those concerned with world stability, with the agendas of war and peace, of development and social justice in the world. The far-reaching changes have given a global character to potential responses to these major threats to the desire for productive and peaceful coexistence. The world-wide effort to eliminate the origins of conflicts again finds its firmest resolve in the establishment of law.
To a large extent, the danger represented by the regional conflicts that we are experiencing today derives from the arms race. Commitments in the field of arms reduction, particularly the reduction of nuclear and chemical weapons, and agreements for reducing trafficking in armaments, are key issues for peace in the decade of the 1990s.
There are encouraging signs. The Treaty between the United States and the Soviet Union on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, and the understanding reached on a SO per cent reduction in their strategic long-range nuclear arsenals are very positive factors. These have helped to create a favourable atmosphere for the European negotiations on the reduction of conventional arsenals, and have contributed favourably to an enhanced climate of detente. Respect for others, both within each nation and between States, is the political basis for negotiation and the underlying principle of international law. We call on all nations in our hemisphere and throughout the world to subscribe to treaties such as those of Tlatelolco and Rarotonga. Let us reduce the levels of conventional weapons and military budgets, and may the savings achieved thereby be directed towards development and not towards destruction.
The search for peace has led us to recognise concerted regional agreement as one of the most suitable ways of creating favourable conditions for negotiations. Central America, the pain-wracked isthmus of our continent, has been assailed by armed conflict and a draining of its economies for more than a decade. With respect for all concerned, Mexico has worked, first bilaterally, then multilaterally and subsequently through its present efforts within the Group of Eight and under the San Jose Accord, to bring the conflict to an end and to initiate a stage in which there will be development. Achieving peace in the region depends, first of all, on the tenacious efforts of the countries in the zone; the Esquipulas agreements are among the best examples of these. The Central American Governments are on the road to reconciliation and peace. They demand and deserve international support for their efforts. Just as resources were delivered to the warring parties during the time of conflict, they should now be provided to the Governments responsible for the development of the region. That is not occurring, and is alarming because the population dynamics and the age-old deficiencies of the region mean that there can be so lasting peace unless it is based on economic improvement.
Regional peace-seeking groups are irreplaceable. Efforts to solve the Cambodian conflict involve the resolute participation of the members of the Association of South-East Asian Nations (ASEAN) and other countries in the region. Progress in solving the problems of southern Africa have been based largely on the efforts of the front-line countries: the regional agreement is a gaga of the processes leading towards peace. We expect the invaluable co-operation of the Arab League in finding a prompt solution to the problems in the Persian Gulf,
Another war of global dimensions is being waged against drug trafficking and terrorism, increasingly united in their criminal conspiracy against humanity. Here again, a new concept has been accepted that recognises the true international nature of the problem and eliminates any pretext for not acting. It is a chain of terror that includes production, distribution and consumption as different parts of one and the same threat. 
Simultaneous measures must be taken to provide production options in places where drug crops are planted, to fight drug traffickers and to educate and rehabilitate those who consume drugs. The 1988 Vienna Convention against illicit traffic in narcotic drugs and the preparation of a world plan of action are highly encouraging efforts. We trust that the new structure of United Nations agencies will effectively assist in multilaterally approaching this scourge.
In Mexico's case, drug trafficking not only threatens the health of our young people but also undermines national security and the strength of our institutions. In the course of my administration, Mexico has lost more than 100 people in this war, has arrested over 20,000 drug traffickers and has prevented 7 billion doses of marijuana and 3 billion doses of cocaine and heroin from reaching the youth of the world by confiscating drugs with a street value of $120 billion. Such is the depth of Mexico's commitment to the war on drug trafficking. It must not be forgotten, however, that the rule of law prevails in its fight at all times. We cannot allow rights to be violated when we wage this war, much less permit the sovereignty of States to be violated for such a purpose. Unswerving determination and full and respectful collaboration are the civilized solution, as they are in all questions of war and peace.
Lack of development and of social progress holds the same potential for disrupting global stability as have conflict and war. The highest hopes for this new age of multipolarity, an age characterized by respect and co-operation, will mean little if the promotion of growth and productive employment to reduce poverty is nullified by protectionist barriers, negative terms of trade and the net transfer of the South's resources to the industrialized world. The grievous and widening gap between rich and poor countries is a source of concern to all. 
World-wide environmental deterioration and pollution jeopardise social development and undermine the productive endeavours of our nations. This problem, whose origin and consequences extend across national frontiers, demands a multilateral solution.
Development and environmental protection are compatible if all of us accept our responsibility for the environment and if the necessary resources and technologies are channelled to the developing countries to enable them to offer their inhabitants options that do not despoil the environment. Horns of coexistence that did not include the developing nations in the building of prosperity would ignore the international community's reason for existence and waste the benefits of peace. The 1992 world Conference on Environment and Development should be a turning-point in the firm commitment of the community of nations to alleviate the harmful effects o£ environmental deterioration.
Mexico is doing its part and is seeking to balance its industrialisation with a healthy environment. We are protecting whales, dolphins and a dozen of the world's remaining 14 species of sea turtles that lay their eggs on our beaches. We are providing more protection for our tropical forests and are actively participating in the world strategy for preventing changes in the global climate. We seek more co-operation, especially financial and technological co-operation, in attacking the problems of pollution in Mexico City. This is a struggle in behalf of civilisation, the civilisation that will come after us, which we cannot abandon without rejecting our own nature.
In the midst of the immense chaos that the French Revolution caused in Europe two centuries ago, in a world suddenly left without points of reference and threatened by new forms of despotism, a philosopher of that age and of all ages enthusiastically but cautiously distinguished between universal law, the promise of everlasting peace among nations and respect for the freedom of all. Today, when the end of the cold war is changing the world's geopolitics, when the people of Eastern Europe are once again finding the magnificence and the risks of freedom and when, at the same time, the danger of a war with unprecedented consequences is emerging and new problems are gaining priority, we must return to the principles of that centuries-old perception.
What should the future of our Organisation be? The circumstances that favour the strengthening of the United Nations demand responsibility. The momentum of these times bears with it the risk of tempting us to act in haste, to create functions for the United Nations that go beyond the provisions of its Charter, functions that not all of its Member States are willing to undertake. Let us, therefore, reflect on our present condition, so that we can envisage a future that, while not free from problems, will have common rules for resolving them.
What cannot be put off is the implementation of the fundamental principles set forth in the Charter of the United Nations, which are Mexico's principles as well. The interdependence of the modern world and the conviction that there are global problems whose solution can be attained only through international action have led some to cast doubt on the validity of those principles. That is an erroneous view; the most progressive forms of international organisation that have emerged in recent times have had as their point of departure the twin rights of territorial integrity and political sovereignty. That is where the ultimate legitimacy of the Organisation resides, and that is what offers the possibility of achieving agreements aimed at constructive and effective international action. States are the arena of self-determination, and only through respect for them is international determination possible. 

The challenge of our times is to recognize that the trend towards globalization demands the effective application of international law to establish the rules governing co-operative efforts in the face of problems that, by their very nature, are international. But this should never mean a weakening of the sovereignty of States on the pretext of a supposed world community of individuals. Let us not repeat the mistake of establishing a universal rationale aimed at wiping away the history of peoples.
It is possible for us to view the world as an entity only because we hold a point of view, our own, that of each nation. That is why our attachment to values, to history, to culture, which is the cement of societies, persists and indeed is growing stronger. Sovereignty and democracy are essential in a world of interdependence. Only thus will self-government serve to make commitments, forge links and be open to the community of nations. Only a real detente can lead to genuine changes.
The lawful defence and promotion of the sovereign interrelationship of nations does not conflict with the certainty of national identity but rather requires it. The scale of the world's great problems can no longer be used as a pretext for practising new forms of interventionist and hegemonism. To each citizen, each family and each society, forming part of a political community is something of decisive value. Only those that are sovereign agents respected by the international community can be participants in international affairs. In the words of Mexican internationalist Genaro Estradas "No country should ask for something which the sovereignty of its own people gives it the right to receive." 

Uncertainty can cause fear, but it can also give rise to unexplored opportunities. More than ever before, the current situation offers unique conditions for constructive encounters between nations. In order to take advantage of this, we must cast aside our fear of the unknown. The effective protection of nations requires giving free rein to their capabilities, not limiting them. It means interacting and reaching agreement, not responding unilaterally. It means having confidence in ourselves so that we may take an active part in shaping world history, which is one and the same and belongs to all. Are we prepared to give politics and diplomacy a chance to work, despite their limitations, their slow results, their unavoidable but indispensable commitments?
In this regard the universal democratic idea is the great legacy of these last years of the century. Fragile though it is, it is being built throughout the world in the face of waning but still dangerous resistance. The democratic idea reflects the complexity of present-day societies agreement between different men and women who wish to live as a productive community under democracy; respect for their dignity and for their basic rights; the sum of talents that are free and capable of facing global challenges. In a sense a new utopia, richer than any that preceded it, is emerging, born of a true confrontation between doctrinaire principles and historical facts. If the twentieth century wore to leave us only this legacy, it would be making its full contribution to mankind. For all nations, however, there is still a long way to go, and the ideal is still far from becoming α reality.
World justice must become the heritage for the twenty-first century. Our passion for democracy must take into account the need to bring into being the conditions that make it possible to exercise political and civil rights, enabling them to flourish and make men brothers in spirit. Beyond any doubt, the initial effort must be internal, national and continuous. But it also calls for the participation of the international community, through its institutions, in support of the hardships suffered by entire peoples in their efforts to achieve more prosperous lives.
International law will thus become all the more relevant, because the interrelationship of interests and the globalization of political values will necessarily lead to the joint solutions of common problems. The unquestionable link between development and peace makes it necessary to pursue dialogue and to act in accordance with the law.
Mexico has maintained and will always maintain a firm commitment to a policy of principles. We believe in law as the foundation of a culture of respect among nations. We believe in democracy as a measure of peoples' own will. We seek a more deeply rooted justice, both within our country and among nations. It cannot be otherwise, because it is our conviction, rooted in our history and our geography, that the international principles of Mexico and the United Nations do indeed constitute a framework for action that better promotes our interests. Law ultimately constitutes an objective barrier - although unfortunately not an insurmountable one - to the arbitrary exercise of power.
The United Nations is the most nearly perfect form of political organization for the sovereign interrelationships of States. As the interdependence among States increases, so too will the need to move forward to more effective levels of organization. May the task of the United Nations for the twenty-first century be to establish democratic justice in the world.
The most important events in history have always been the result of achieving something previously regarded as impossible. It would be futile to attempt to place limits on the progress of free men, but it would be even more futile to try to place constraints on the effects of the commitment to act with goodwill. Today in the United Nations we have a world Organization that gives full priority to respect for international law and the principles of its founding Charter, an Organization that guarantees the search for solutions to the global problems of our time and that upholds the indissoluble link between peace and development. In short, we have an Organization that promotes respect as one of the founding principles of democracy and of open, equitable co-operation to make international justice a reality. This is the only way to find hope for the world.
